Case: 19-2414     Document: 108   Page: 1   Filed: 09/16/2021




         NOTE: This disposition is nonprecedential.


    United States Court of Appeals
        for the Federal Circuit
                   ______________________

            ALBERTO SOLAR SOMOHANO,
                     Appellant

                           WHO,
                          Applicant

                             v.

                THE COCA-COLA COMPANY,
                        Appellee

                     UNITED STATES,
                         Intervenor
                   ______________________

                         2019-2414
                   ______________________

     Appeal from the United States Patent and Trademark
 Office, Trademark Trial and Appeal Board in Nos.
 91224621, 91224653.
                  ______________________

                 Decided: September 16, 2021
                   ______________________

     ALBERTO SOLAR SOMOHANO, Miami, FL, pro se.

     JOHN C. RAWLS, Baker Williams Matthiesen LLP, Hou-
 ston, TX, for appellee. Also represented by SARAH ANNE
Case: 19-2414    Document: 108     Page: 2    Filed: 09/16/2021




 2                   SOLAR SOMOHANO    v. COCA-COLA COMPANY



 SILBERT.

      JENNIFER UTRECHT, Appellate Staff, Civil Division,
 United States Department of Justice, Washington, DC, for
 intervenor. Also represented by BRIAN M. BOYNTON,
 SCOTT R. MCINTOSH, MELISSA N. PATTERSON; THOMAS L.
 CASAGRANDE, SARAH E. CRAVEN, CHRISTINA J. HIEBER,
 THOMAS W. KRAUSE, FARHEENA YASMEEN RASHEED, Office
 of the Solicitor, United States Patent and Trademark Of-
 fice, Alexandria, VA.
                   ______________________

     Before REYNA, HUGHES, and STOLL, Circuit Judges.
 REYNA, Circuit Judge.
     On October 29, 2015, Appellee The Coca-Cola Com-
 pany filed a Notice of Opposition in the Trademark Trial
 and Appeal Board, opposing an application by Appellant
 Alberto Solar Somohano and co-applicant WHO to register
 the trademark “COLA DE COKI” on the Principal Register.
 J.A. 49–60; U.S. Trademark Appl. Serial No. 86/633,923.
 On July 10, 2019, the Board dismissed the Opposition after
 noting that Appellant’s application was abandoned and
 that the deadline to revive the application had expired.
 The Coca-Cola Co. v. WHO & Alberto Somohano-Soler,
 Opp. No. 91224621, 2019 WL 3061382, at *1 (T.T.A.B.
 July 10, 2019) [J.A. 1]. Appellants challenge the dismissal.
     To establish Article III standing to bring an appeal, the
 appellant has the burden of showing that he has “suffered
 an injury in fact that has a nexus to the challenged conduct
 and that can be ameliorated by the court.” Gen. Elec. Co.
 v. United Techs. Corp., 928 F.3d 1349, 1353 (Fed. Cir.
 2019). Consequently, “[a] party that is not adversely af-
 fected by a judgment lacks standing to appeal.” TypeRight
 Keyboard Corp. v. Microsoft Corp., 374 F.3d 1151, 1156
 (Fed. Cir. 2004) (collecting cases). Where an appellant
Case: 19-2414    Document: 108      Page: 3    Filed: 09/16/2021




 SOLAR SOMOHANO   v. COCA-COLA COMPANY                       3



 lacks standing, it follows that we lack jurisdiction to decide
 the appeal. Id.
     Appellant fails to establish standing to appeal. The
 Board’s dismissal of Coca-Cola’s Opposition did not ad-
 versely affect Appellant. “[A] party cannot appeal from a
 decree in his own favor.” Corning v. Troy Iron & Nail Fac-
 tory, 56 U.S. 451, 463 (1853). Because dismissal was in Ap-
 pellant’s favor, Appellant lacks standing to appeal, and we
 lack jurisdiction. This appeal is dismissed.
                        DISMISSED
                            COSTS
 No costs.